


Exhibit 10.1

SECOND AMENDMENT
TO
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT

This second amendment (the “Second Amendment”) is effective as of the 15th day
of December, 2016, and is made by and among Independence Bancshares Inc., a
South Carolina corporation (the “Company”), Independence National Bank (the
“Bank”), a national bank and wholly owned subsidiary of the Company (the Company
and the Bank collectively referred to herein as the “Employer”), and Lawrence R.
Miller, an individual resident of South Carolina (the “Executive”). This
Agreement amends that certain Amended and Restated Employment Agreement between
the Employer and the Executive, dated December 10, 2008, as further amended by
that certain Amendment to the Amended and Restated Employment Agreement between
the Employer and the Executive, dated December 31, 2012.

WHEREAS, the Employer and the Executive entered into an employment agreement,
dated July 1, 2004 (the “Original Agreement”), whereby the Executive agreed to
serve as President and Chief Executive Officer of the Company and the Bank;

WHEREAS, the Employer and the Executive amended and restated the Original
Agreement, effective as of December 10, 2008 (the “Amended and Restated
Agreement”), to make certain updates to the Original Agreement required for
compliance with Internal Revenue Code Section 409A;

WHEREAS, effective as of the closing of the Company’s private placement offering
of common stock on December 31, 2012 and in conjunction with the launch of a new
business model by the Company, the Executive resigned as President and Chief
Executive Officer of the Company, but continued to serve as President and Chief
Executive Officer of the Bank, and the Employer and the Executive amended the
Amended and Restated Agreement to reflect the Executive’s new roles with the
Company and the Bank;

WHEREAS, following the termination of the employment of the Company’s new chief
executive officer, the board of directors of the Company appointed the Executive
as the Company’s Interim Chief Executive Officer on October 4, 2015; and

WHEREAS, the parties now desire to amend the Amended and Restated Agreement to
make certain updates required for compliance with Internal Revenue Code Section
409A.

--------------------------------------------------------------------------------




NOW, THEREFORE, the Company, the Bank, and the Executive do hereby agree as
follows:

1. Section 4(a)(vi) of the Amended and Restated Agreement is hereby deleted in
its entirety and replaced with the following:

(vi) by the Executive for Good Reason upon delivery of a Notice of Termination
to the Employer, or by the Employer without Cause upon delivery of a Notice of
Termination to the Executive, in each case within a 90-day period beginning on
the 30th day after the occurrence of a Change in Control or within a 90-day
period beginning on the one year anniversary of the occurrence of a Change in
Control. If the Executive’s employment is terminated pursuant to this provision,
in addition to other rights and remedies available in law or equity, the
Executive shall also be entitled to the following:

(1) the Employer shall pay the Executive in a cash payment within fifteen days
of the date of termination severance compensation in a lump sum amount equal to
his then current monthly base salary multiplied by 24, plus any bonus earned or
accrued through the date of termination (including any amounts awarded for
previous years but which were not yet vested);

(2) Executive may continue participation, in accordance with the terms of the
applicable benefits plans, in the Employer’s group health plan pursuant to plan
continuation rules under the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”). In accordance with COBRA, assuming Executive is covered under the
Employer’s group health plan as of his date of termination, Executive will be
entitled to elect COBRA continuation coverage for the legally required COBRA
period (the “Continuation Period”). If Executive elects COBRA coverage for group
health coverage, he will be obligated to pay the portion of the full COBRA cost
of the coverage equal to an active employee’s share of premiums for coverage for
he and his spouse the respective plan year and the Employer’s share of such
premiums shall be treated as taxable income to Executive. Notwithstanding the
above, the Employer’s obligations hereunder with respect to the foregoing
benefits provided in this subsection (ii) shall be limited to the extent that if
Executive obtains any coverage pursuant to a subsequent employer’s benefit plans
which duplicates the Executive’s coverage, the duplicative coverage may be
terminated by Employer;

(3) the restrictions on any outstanding incentive awards (including restricted
stock) granted to the Executive under the Company’s or the Bank’s long-term
equity incentive program or any other incentive plan or arrangement shall lapse
and such awards shall become 100% vested, all stock options and stock
appreciation rights granted to the Executive shall become immediately
exercisable and shall become 100% vested, all performance units granted to the
Executive shall become 100% vested;

(4) the restrictive covenants contained in Section 9 shall be void and shall not
apply to the Executive;

(5) the title to any automobile purchased by the Employer and provided to the
Executive in accordance with the Employer’s obligations under Section 3(d) above
shall immediately be transferred to the Executive, at no cost to the Executive,
or, if the Employer is providing a monthly allowance to the Executive for the
lease of an automobile, the Employer agrees that it will continue to make all
lease payments, tax payments and related expenses for the automobile until such
time as the lease in effect at the time of any Change in Control shall expire;
and

(6) Executive shall provide notice of termination of his membership in
Thornblade Club, Greenville, SC in the month in which the date of termination
occurs. The Employer shall pay Executive, within fifteen days of the date of
termination, a lump sum amount equal to the monthly payments (specifically
including dues, minimum dining charges, and capital assessments) relating to
such membership for the required 12-month notice period.

--------------------------------------------------------------------------------




2. Section 17(i) of the Amended and Restated Agreement is hereby deleted in its
entirety and replaced with the following:

(i) “Standard payroll procedures" shall mean payment no less frequently than
monthly, including the written payroll procedures of the Employer.

3. The parties agree and acknowledge that the purpose of this Second Amendment
is to revise the Amended and Restated Agreement to make certain updates and
clarifications required for compliance with Internal Revenue Code Section 409A
and other legal compliance-related changes and any provision in the Amended and
Restated Agreement to the contrary shall be of no further force and effect.

4. All other terms and conditions of the Amended and Restated Agreement, except
as modified herein, shall remain in full force and effect and shall be binding
on the parties hereto, their heirs, successors and assigns.

[Signatures appear on following page.]

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Employer have caused this Second Amendment to be
executed and its respective seals to be affixed hereunto by its respective
officers thereunto duly authorized, and the Executive has signed and sealed this
Amendment, effective as of the date first above written.

                      INDEPENDENCE BANCSHARES, INC. ATTEST:   By: By: /s/ Robert
B. Willumstad   Name:   Name:  Robert B. Willumstad         Title: Chairman of
the Board   INDEPENDENCE NATIONAL BANK ATTEST: By: By: /s/ H. Neel Hipp, Jr.  
Name: Name: H. Neel Hipp, Jr.   Title: Chairman of the Board   EXECUTIVE   /s/
Lawrence R. Miller Lawrence R. Miller


--------------------------------------------------------------------------------